Title: To James Madison from George Davis, 8 March 1803 (Abstract)
From: Davis, George
To: Madison, James


8 March 1803, Tunis. In consequence of Eaton’s departure from Tunis by order of the bey, “the particulars of which will be made known to you,” Commodore Morris has appointed Davis chargé d’affaires until the government’s pleasure is known. “While I am sensible of the consequence of such an appointment, particularly at such a period, I also feel bold in the Opinion, that … a uniformity of conduct and unceasing Exertions to perform the duties annexed to my Office—shall neither lessen the dignity or Interest of My Country.”
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 2). 1 p. Misdocketed as 3 Mar. 1803 by Wagner.



   
   A full transcription of this document has been added to the digital edition.

